                                                           Case 2:20-cv-01740-APG-BNW Document 15       13 Filed 11/20/20
                                                                                                                    11/03/20 Page 1 of 4    5
                                                                                                       This is a stip and order to stay the case (which is
                                                                                                       normally handled by the DJ but APG's chambers
                                                                                                       asked us to resolve). The parties are working
                                                       1   ERIC W. SWANIS, ESQ.                        toward settlement. Normally we would just agree
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP                      w/ the parties and sign the stip. However, we
                                                           10845 Griffith Peak Drive, Suite 600        asked plaintiff's counsel (for the third time now) to
                                                       3   Las Vegas, Nevada 89135                     file a Plaintiff Profile Form onto the docket and
                                                           Telephone: (702) 792-3773                   gave him until 11/18 to do so. He missed the
                                                       4   Facsimile: (702) 792-9002                   deadline.
                                                           Email: swanise@gtlaw.com
                                                       5   Counsel for Defendants                      I recommend granting this stip, but including
                                                       6                                               language requiring plaintiff to file his PPF onto the
                                                                                 IN                    docket   w/in 2 days    after the stay is lifted, otherwise
                                                       7                          IN THE
                                                                                      THE UNITED
                                                                                            UNITED STATES
                                                                                                   STATES   DISTRICT
                                                                                                             DISTRICT
                                                                                                       an order   to show
                                                                                                                         COURT
                                                                                                                          COURT
                                                                                                                            cause will issue.
                                                       8                                  FOR THE DISTRICT OF NEVADA

                                                       9   MICHAEL CAMPOBASSO,                                          Case No. 2:20-cv-01740-APG-BNW

                                                      10                                   Plaintiff,                  STIPULATION AND [PROPOSED]
                                                                                                                        ORDER TO STAY CASE (FIRST
                                                      11
                                                                   v.                                                           REQUEST)
                                                      12
                                                           C. R. BARD, INCORPORATED and BARD
GREENBERG TRAURIG, LLP




                                                      13   PERIPHERAL VASCULAR, INCORPORATED,
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                            Defendants.
                                                      15

                                                      16          The Parties in the above-captioned matter hereby stipulate and jointly request this Court to
                                                      17   stay this case through January 28, 2021, and to extend any existing pretrial deadlines impacted by the
                                                      18   stay for one hundred and twenty (120) days to permit them to pursue and finalize a potential global
                                                      19   settlement of this and all cases filed by Plaintiff’s counsel in similar matters. The Parties have been
                                                      20   working together cooperatively and diligently on settlement efforts. The Parties believe that a stay
                                                      21   is necessary to conserve their resources and attention so that they may attempt to resolve this case
                                                      22   and the claims of other plaintiffs represented by Plaintiff’s counsel.
                                                      23          Plaintiff’s counsel in this matter represents several plaintiffs with cases proceeding in this and
                                                      24   other courts across the country asserting similar claims against Defendants for injuries they contend
                                                      25   arise out of their use of Defendants’ IVC filters. Plaintiff’s counsel was involved in IVC filter
                                                      26   litigation against Defendants in the MDL. Defendants have retained Chip Gaudreau, Esq. of
                                                      27   Greenberg Traurig, LLP as settlement counsel for their IVC filter cases; Mr. Gaudreau has
                                                      28   successfully resolved thousands of similar cases with other counsel representing similarly-situated

                                                                                                              1
                                                           Case 2:20-cv-01740-APG-BNW Document 15
                                                                                               13 Filed 11/20/20
                                                                                                        11/03/20 Page 2 of 4
                                                                                                                           5



                                                       1   plaintiffs. Thus, counsel for the Defendants and Plaintiff are well experienced in the claims and issues

                                                       2   in these cases in order to successfully negotiate the resolution of such cases.

                                                       3           Notwithstanding the Parties’ diligence in working cooperatively toward settlement, the

                                                       4   process is taking longer than originally anticipated. As part of that process, the Parties and their

                                                       5   counsel have agreed to “stand down” while they continue to pursue settlement discussions. Thus, the

                                                       6   Parties stipulate and jointly request this Court to enter a stay of all discovery through and including

                                                       7   January 28, 2021 and extend all pretrial deadlines in this case.

                                                       8           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent authority

                                                       9   and discretion to manage its own docket, this Court has the authority to grant the requested stay. Fed.

                                                      10   R. Civ. P. 6(b) (“When an act may or must be done within a specified time the court may, for good
                                                      11   cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or any person from whom discovery is
                                                      12   sought may move for a protective order in the court where the action is pending . . . The court may,
GREENBERG TRAURIG, LLP




                                                      13   for good cause, issue an order to protect a party or person from annoyance, embarrassment,
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   oppression, or undue burden or expense.”).
                                  Suite 600




                                                      15           This Court therefore has broad discretion to stay proceedings as incidental to its power to
                                                      16   control its own docket – particularly where, as here, a stay would promote judicial economy and
                                                      17   efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS 143300, at *4 (D. Nev. Oct. 3, 2013) (citing,
                                                      18   Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir. 1984)) (“Whether to grant a stay is within
                                                      19   the discretion of the court”); Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (“A district
                                                      20   court has discretionary power to stay proceedings in its own court.”); Landis v. N. Am. Co., 299 U.S.

                                                      21   248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court

                                                      22   to control the disposition of the causes on its docket with economy of time and effort for itself, for

                                                      23   counsel, and for litigants.”).

                                                      24           Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with authority

                                                      25   to limit the scope of discovery or control its sequence. Crawford-El v. Britton, 523 U.S. 574, 598

                                                      26   (1998) (“Rule 26 vests the trial judge with broad discretion to tailor discovery narrowly and to dictate

                                                      27   the sequence of discovery.”)

                                                      28   ///

                                                                                                              2
                                                           Case 2:20-cv-01740-APG-BNW Document 15
                                                                                               13 Filed 11/20/20
                                                                                                        11/03/20 Page 3 of 4
                                                                                                                           5



                                                       1           In deciding whether to stay proceedings, courts weigh the competing interests of the parties

                                                       2   and the court:

                                                       3                    Among those competing interests are the possible damage which may result
                                                                            from the granting of a stay, the hardship or inequity which a party may suffer
                                                       4                    in being required to go forward, and the orderly course of justice measured
                                                                            in terms of the simplifying or complicating of issues, proof, and questions
                                                       5
                                                                            of law which could be expected to result from a stay.
                                                       6
                                                           Lockyer, 398 F.3d at 1110 (citing Landis, 299 U.S. at 255). Facilitating the efforts of parties to resolve
                                                       7
                                                           their disputes weighs in favor of granting a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013
                                                       8
                                                           U.S. Dist. LEXIS 201845, at *2-3 (D. Nev. July 8, 2013), the parties requested a 60-day stay to
                                                       9
                                                           facilitate ongoing settlement negotiations and permit them to mediate global settlement. The Court
                                                      10
                                                           granted the stay, finding the parties would be prejudiced if required to move forward with discovery
                                                      11
                                                           at that time and a stay would potentially prevent an unnecessary complication in the case. Id. at *3.
                                                      12
                                                           Similarly, the Parties in the present case are engaged in ongoing global settlement negotiations.
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                   Thus, in order to facilitate settlement and conserve the resources of this Court and the Parties,
                                                      14
                                  Suite 600




                                                           the Parties stipulate and jointly request this Court to enter a stay of this case through January 28, 2021.
                                                      15
                                                           The Parties further request that the Court extend the deadlines in this case by one hundred and twenty
                                                      16
                                                           (120) days (more or less to accommodate weekends and holidays) in light of the stay and the Parties’
                                                      17
                                                           agreement to “stand-down” and focus on settlement, as follows:
                                                      18
                                                                                                                                                 PROPOSED
                                                      19                                                               EXISTING                  EXTENDED
                                                                                   EVENT                              DEADLINE                   DEADLINE
                                                      20    Parties shall file a joint status report                 October 18, 2020          February 15, 2021
                                                      21
                                                            Non-resident attorneys shall file pro hac vice          November 2, 2020             March 2, 2021
                                                      22    applications
                                                            Parties shall meet and confer pursuant to Fed.          November 2, 2020             March 2, 2021
                                                      23
                                                            R. Civ. P. 26(f)
                                                      24

                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                               3
                                                           Case 2:20-cv-01740-APG-BNW Document 15
                                                                                               13 Filed 11/20/20
                                                                                                        11/03/20 Page 4 of 4
                                                                                                                           5



                                                       1          Respectfully submitted this 31st day of October, 2020

                                                       2          MCGLYNN GLISSON & MOUTON                               GREENBERG TRAURIG, LLP

                                                       3    By:    /s/ Amanda L. Washington                        By:   /s/ Eric W. Swanis
                                                                  AMANDA L. WASHINGTON, ESQ.                             ERIC W. SWANIS, ESQ.
                                                       4
                                                                  amanda@mgmattorneys.com                                Nevada Bar No. 6840
                                                       5          340 Florida Street                                     swanise@gtlaw.com
                                                                  Baton Rouge, LA 70801                                  10845 Griffith Peak Drive
                                                       6          Telephone: (225) 344-3555                              Suite 600
                                                                  Facsimile: (225) 344-3666                              Las Vegas, Nevada 89135
                                                       7          Counsel for Plaintiff                                  Telephone: (702) 792-3773
                                                       8                                                                 Facsimile: (702) 792-9002
                                                                                                                         Counsel for Defendants
                                                       9

                                                      10
                                                                                                        ORDER
                                                      11
                                                                  The Court, having reviewed the stipulation of the Parties, and good cause appearing
                                                      12
                                                           therefore:
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                  IT IS HEREBY ORDERED ADJUDGED AND DECREED that all activity in this
                                                      14
                                  Suite 600




                                                           case shall be stayed through and including January 28, 2021.
                                                      15
                                                                  IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                                      16
                                                           discovery deadlines are extended as set forth above.
                                                      17
                                                                                                IT IS SO ORDERED.
                                                                  IT IS FURTHER HEREBY ORDERED ADJUDGED   AND DECREED that plaintiff
                                                      18
                                                           must comply with ECF No. 7 within 2 days following
                                                                                                         Datedthe
                                                                                                               thislifting
                                                                                                                     ____ of
                                                                                                                           of the stay in this case.
                                                                                                                              _______________    2020.
                                                      19
                                                                                                                  IT IS SO ORDERED
                                                      20                                                          ___________________________________
                                                                                                                  DATED: 5:28 pm, November 20, 2020
                                                                                                                  BRENDA WEKSLER
                                                      21                                                          United States Magistrate Judge
                                                      22

                                                      23                                                          BRENDA WEKSLER
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            4
